

116 HR 2994 IH: Restoring Maximum Mobility to Our Nation’s Veterans Act of 2019
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2994IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. King of Iowa (for himself and Mr. Grothman) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to require the Secretary of Veterans Affairs to ensure that
			 each wheelchair, furnished to a veteran because of a service-connected
			 disability, restores the maximum achievable mobility in the activities of
			 daily life, employment, and recreation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Restoring Maximum Mobility to Our Nation’s Veterans Act of 2019. 2.Wheelchairs for veterans with service-connected disabilities (a)DefinitionSection 1701 of title 38, United States Code, is amended by adding at the end the following new paragraph:
				
 (11)The term wheelchair includes enhanced power wheelchairs, multi-environmental wheelchairs, track wheelchairs, stair-climbing wheelchairs, and other power-driven mobility devices..
 (b)Enhanced wheelchairsSection 1712(c) of title 38, United States Code, is amended— (1)by striking Dental and inserting (1) Dental;
 (2)by striking section and inserting title; and (3)by adding at the end the following new paragraph:
					
 (2)The Secretary shall ensure that each wheelchair, furnished under this title to a veteran because of a service-connected disability, restores the maximum achievable mobility and function in the activities of daily life, employment, and recreation. The Secretary may furnish a wheelchair to a veteran because the wheelchair restores an ability that relates exclusively to participation in a recreational activity..
				